                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 JERRY J. EACHOLES                            :       Case No. 1:16-cv-373
      Petitioner,                             :
                                              :       Judge Timothy S. Black
 vs.                                          :
                                              :       Magistrate Judge J. Gregory
 WARDEN, SOUTHEASTERN                         :       Wehrman
 CORRECTIONAL INSTITUTION,                    :
     Respondent.                              :

                           DECISION AND ENTRY
               ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 16) and
                   TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge J. Gregory Wehrman. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and submitted a Report and

Recommendation (Doc. 16). Petitioner did not file an objection, despite obtaining an

extension of time in which to do so.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby adopted in its

entirety. Accordingly:

       1.      The Magistrate Judge’s Report and Recommendation (Doc. 16) is
               ADOPTED;

       2.      Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
               § 2254 is DENIED with prejudice;
        3.   A certificate of appealability shall not issue because Petitioner has not
             stated a viable claim of the denial of a constitutional right, nor are the
             issues presented adequate to deserve encouragement to proceed further;

        4.   An appeal of this Order would not be taken in good faith, and accordingly
             Petitioner is denied leave to appeal in forma pauperis; and

        5.   The Clerk shall enter judgment accordingly, whereupon this case is
             TERMINATED on the docket of this Court.

        IT IS SO ORDERED.

Date:        12/11/18
                                                    Timothy S. Black
                                                    United States District Judge




                                            2
